                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION AT DAYTON


UNITED STATES OF AMERICA,

                              Plaintiff,

-vs-                                                         Case No. 3:18-CR-139
                                                             District Judge Thomas M. Rose

DENIS MAYORQUIN ROMERO,

                              Defendant.


                      ORDER GRANTING MOTION TO CONTINUE


        Upon the Motion to Continue Jury Trial (doc. 14) having been heard in open court on
December 3, 2018, the Court finds that within the factual and legal confines of this case, the ends
of justice served by granting said motion outweighs the best interests of the public and Defendant’s
to a speedy trial.
        IT IS HEREBY ORDERED that the Motion to Continue Jury Trial (doc. 14) is
GRANTED. Jury Trial for this matter has been rescheduled for Monday, March 18, 2019 at 9:00
a.m. A Final Pretrial Conference has been set for Wednesday, March 13, 2019 at 9:30 a.m. The
delay occasioned by this continuance shall be deemed an excusable delay pursuant to the provisions
to 18 U.S.C. §3161(h)(7)(A) in computing time from indictment to trial under the Speedy Trial Act.
        IT IS SO ORDERED.


                                              s/Thomas M. Rose
Dated: December 4, 2018
                                              THOMAS M. ROSE, JUDGE
                                              UNITED STATES DISTRICT COURT
